—In an action to recover damages for personal injuries, the defendant Sharron Brooks appeals, as limited by her brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated November 14, 1997, as denied her cross motion for summary judgment dismissing the complaint and all cross claims insofar as asserted against her.
Ordered that the order is reversed insofar as appealed from, with costs, the cross motion is granted, the complaint and all cross claims are dismissed insofar as asserted against the appellant, and the action against the remaining defendants is severed.
This action involves, a nine-vehicle chain-reaction collision which occurred on the Brooklyn-Queens Expressway after police vehicles blocked off oncoming traffic in an attempt to apprehend armed suspects in a stolen vehicle. The appellant, whose vehicle was in the center lane of the three-lane highway, applied her brakes and came to a stop when she saw the police vehicles in front of her. The defendant Steven Basic, who was directly behind her, was able to stop his vehicle without impact. The plaintiff, whose vehicle was also in the center lane, stopped his car after the cars in front of him came to a gradual stop. The plaintiff was stopped for 8 to 10 seconds before he heard vehicles colliding behind him and was subsequently struck in the rear, causing his vehicle to be pushed into the vehicle in front of him.
*387The appellant established as a matter of law that she was not at fault in the happening of the accident. There is no proof that she operated her vehicle improperly, or engaged in any conduct which helped bring about the subsequent collisions to the rear and sides of the plaintiff’s vehicle (see, Shenloogian v Pressimone, 248 AD2d 374; Ner v Celis, 245 AD2d 278; Yusupov v Supreme Carrier Corp., 240 AD2d 660; Lehmann v Sheaves, 231 AD2d 687; Chamberlin v Suffolk County Labor Dept., 221 AD2d 580). Accordingly, the appellant is entitled to summary judgment dismissing the complaint and all cross claims insofar as asserted against her. Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.